644 So. 2d 1035 (1994)
John A. SALATINO, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2352.
District Court of Appeal of Florida, First District.
November 18, 1994.
Nancy A. Daniels, Public Defender, Faye A. Boyce, Assistant Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Michael J. Neimand, Asst. Atty. Gen., Parker D. Thomson, Sp. Asst. Atty. Gen., Carol A. Licko, Sp. Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant seeks reversal of his conviction and sentence for aggravated stalking. Appellant argues that section 784.048, Florida Statutes (Supp. 1992), is vague and overbroad and is, therefore, unconstitutional. We rejected substantially similar arguments in Varney v. State, 638 So. 2d 1063 (Fla. 1st DCA 1994) (citing Pallas v. State, 636 So. 2d 1358 (Fla. 3d DCA 1994)), and Gilbert v. State, 639 So. 2d 191 (Fla. 1st DCA 1994). Accordingly, we affirm on this issue, and, as we did in Varney and Gilbert, certify as *1036 being of great public importance, the following question:
IS SECTION 784.048, FLORIDA STATUTES (SUPP. 1992), FACIALLY UNCONSTITUTIONAL AS VAGUE AND OVERBROAD?
We affirm.
BOOTH, WOLF and MICKLE, JJ., concur.